Citation Nr: 0832681	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-24 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953 and from February 1954 to March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO.

The veteran appeared for a Travel Board hearing in July 2007.  
However, the recording of that hearing has been determined to 
be unavailable.  As a result, the veteran requested an 
additional hearing in November 2007.  See Bernard v. Brown, 4 
Vet.App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (a 
claimant has a right to a hearing before the issuance of a 
Board decision); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 
19.25, 20.503, 20.704).  The veteran was scheduled for such a 
hearing in July 2008, but he failed to report for that 
hearing and provided no explanation for his failure to 
report.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).  

The veteran's claim of service connection for hypertension 
was the subject of previous decisions.  The Board has a legal 
duty to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.  

If the Board finds that new and material evidence has not 
been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 
Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

 
FINDINGS OF FACT

1.  The veteran is not shown to have manifested findings of 
diabetes mellitus in service or for many years thereafter.  

2.  The veteran to date has not presented competent evidence 
to support his assertions that he served on active duty in 
the Republic of Vietnam during the Vietnam Era.  

3.  The currently demonstrated diabetes mellitus is not show 
to be associated with herbicide exposure or any other event 
or incident of the veteran's service.

4.  The veteran's claim of service connection for 
hypertension was previously denied by the RO in a rating 
decision in April 1996; he was notified of this decision and 
his appellate rights, but did not perfect a timely appeal.

3.  The evidence associated with the claims file since the 
April 1996 denial of service connection for hypertension is 
either cumulative or redundant of evidence previously of 
record or, if new, does not relate to unestablished facts 
necessary to substantiate the claim for service connection 
for that condition and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by diabetes mellitus 
is not shown to be due disease or injury that was incurred in 
or aggravated by service; nor may it be presumed to have been 
incurred therein or as  due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  

2. The RO's rating decision in April 1996 denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  As the evidence received since April 1996 is not new and 
material, the claim of service connection for hypertension is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of relevant medical treatment 
reported by the veteran.  However, a VA examination 
addressing the etiology of the veteran's claimed disorders 
has not been found to be "necessary."  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, there is no evidence linking the veteran's 
claimed disorders to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in July 2002 and January 2003 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.
  
Here, the noted VCAA letters were issued prior to the 
appealed March 2004 rating decision.  Moreover, as indicated, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
July 2002 VCAA letter, the veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

II.  Service connection for diabetes mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran is shown to have served in 
Taiwan while on active duty, during the Vietnam Era.  

In this regard, the Board observes that VA regulations also 
provide that a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era and 
has one of the diseases listed in 38 C.F.R. § 3.309(e), 
including type II diabetes mellitus, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

However, the veteran in this regard has not provided any 
competent evidence that would tend to support his assertions 
that he had temporary duty assignments in the Republic of 
Vietnam during his period of active service.  Further, the 
National Personnel Records Center (NPRC) had no evidence on 
file to verify the veteran's service in Vietnam.  In the 
absence of evidence confirming service in the Republic of 
Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and 
the veteran's claim will only be addressed on a direct 
service connection basis in this decision.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has reviewed the veteran's service medical records 
and observes that in March 1956 and April 1968 reports of 
medical history, he indicated that his mother had diabetes.  
However, the service medical records were devoid of 
notations, treatment, or findings indicating that the veteran 
had diabetes. 

The earliest evidence of record of diabetes mellitus is a 
March 1993 VA medical record which showed elevated glucose 
levels.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  None of the 
subsequent medical evidence of record contains an opinion 
linking current diabetes mellitus back to service.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed diabetes mellitus.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has submitted several lay statements to support 
his claim in this regard.  While he is competent to report 
symptoms capable of lay observation, he does not possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay statements do not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against his claim of 
service connection for claimed diabetes mellitus, VA is not 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  

III. New and material evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

Service connection for hypertension was denied on the merits 
in an RO rating decision issued in April 1996, based on the 
RO's finding that the veteran had not presented evidence to 
show that his hypertension became manifest either during 
service or within a year following his discharge from 
service.  In this regard, the RO noted the first evidence of 
record of hypertension was a July 1977 USAF Medical Center, 
Wright-Patterson AFB treatment record, some six years after 
his discharge from active service.  The veteran did not file 
a timely substantive appeal in regard to the April 1996 RO 
rating decision, and that decision became final.

Since the April 1996 rating decision, the additional evidence 
received includes private facility and VA medical center 
treatment records reiterating the veteran's treatment for and 
diagnosis of hypertension and various statements submitting 
by the veteran indicating that his hypertension is 
proximately due to or the result of his diabetes, a condition 
for which he also seeks service connection.

The Board finds that the items identified above are "new" 
evidence in the sense that they were not before the 
adjudicator in April 1996.  The new items of evidence, 
however, are not "material" because nothing therein 
suggests that hypertension became manifest in service or 
within the one-year presumptive period subsequent to service, 
which is the element that led the claim to be originally 
denied.

The Board has also carefully considered the lay statements 
submitted by the veteran, which contain the assertion that 
his hypertension is proximately due to or the result of his 
diabetes.  In this regard, the Board notes that separate 
theories in support of a claim for benefits for a particular 
disability do not equate to separate claims for benefits for 
that disability.  Although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008).

Regardless, since service connection has not been granted for 
diabetes in this case, a basis for supporting a secondary 
service connection claim cannot be established.  Accordingly, 
nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  

Again, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for hypertension has not been received, and the 
RO's decision of April 1996 remains final.   

As the veteran is this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

Service connection for claimed diabetes mellitus, to include 
as due to herbicide exposure, is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for hypertension, to include 
as secondary to diabetes mellitus, the appeal to this extent 
is denied.    



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


